Exhibit 10.2

 

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

19 February 2016

Mr. Andrew Denver

27 Woodville Avenue

Wahroonga NSW 2076

Dear Andrew,

Letter of Offer and Terms of Employment

Universal Biosensors Pty Ltd ACN 098 234 309 (Company)

Pursuant to the resolution of the Board of Universal Biosensors, Inc. dated
19 February 2016, it is with great pleasure that the Company offers you
employment on the following terms and conditions.

 

1.1 You are being employed as Interim Chief Executive Officer of the Company and
Universal Biosensors, Inc., and any of their subsidiaries or parent companies,
in the manner contemplated by this agreement. Your primary duties will involve
the formulation of the Company’s business plan and the implementation of this
plan as approved by the Board of Directors of Universal Biosensors, Inc. There
may also be other duties and responsibilities as required from time to time by
the Board of Directors of Universal Biosensors, Inc. You will be required to
report to the board of directors of Universal Biosensors Inc.

 

1.2 In performing this or any other position, you agree to:

 

  (a) observe all rules, regulations, directions and policies of the Company;

 

  (b) perform your duties in a diligent and professional manner and to the best
of your ability;

 

  (c) follow such reasonable directions and perform such duties as the Company
may give to you;

 

  (d) perform your duties in a manner that complies with all applicable laws and
regulations; and



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

 

  (e) not without the written consent of the Company engage in any activity,
whether paid or unpaid, which could, in the Company’s opinion, conflict with
your duties or with the business interests of the Company.

 

1.3 Your position description, reporting lines and location of work may change
from time to time. In the event of any such change the terms of this agreement
will continue to apply to your employment, unless varied, replaced or superseded
in writing.

 

2. Hours of work

 

     This is an interim position. You will be expected to work customary hours
in order to perform your duties effectively and otherwise as may reasonably be
required by the Company. You acknowledge that the remuneration specified in this
letter is sufficient to cover payment for all additional hours that you may be
required to work, and that no overtime payments will be payable.

 

3. Commencement date and term

 

     Your employment will commence on 11 March 2016 and is terminable as set out
in this letter.

 

4. Location

 

     Your employment will be based at the Company’s office in Melbourne and
other places as required from time to time to carry out your duties.

 

5. Remuneration

 

5.1 Your salary is $300,000 per annum plus superannuation.

 

5.2 The remuneration provided under this agreement has been set specifically
having regard to any and all entitlements that may apply now, or in the future,
under an award, workplace agreement or similar instrument, including shift
penalties and allowances (howsoever described).

 

5.3 Notwithstanding anything in this letter agreement, it is acknowledged and
agreed that:

 

  (a) you are currently a director of the Company, and Chairman of Universal
Biosensors, Inc;

 

  (b) during the term of your employment the subject of this letter agreement,
you shall not be entitled, and forfeit any right to remuneration in relation to
your duties as a director of the Company, or a director and Chairman of
Universal Biosensors, Inc, and all such payments shall be suspended from
11 March 2016; and



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

 

  (c) upon expiry or termination of your employment in accordance with the terms
of this letter agreement, all remuneration in relation to your duties as a
director of the Company, or a director and Chairman of Universal Biosensors,
Inc, shall be automatically reinstated and effective from such date of expiry or
termination.

 

5.4 If an award, workplace agreement or similar instrument applies to the
employment, then:

 

  (a) your remuneration is in satisfaction of all minimum award, workplace
agreement or similar entitlements including minimum wage, overtime, allowances,
penalties, extra rates for working evenings weekends or Public Holidays, payment
for temporarily working in a more senior role and annual leave loading;

 

  (b) if there are any changes to the entitlements in paragraph 5.4(a), then
your remuneration is applied to and absorbs those changed entitlements; and

 

  (c) the Company may vary your remuneration to incorporate the value of an
entitlement (although will not reduce it).

 

5.5 Your salary will be paid two weeks in advance and two weeks in arrears in 12
equal calendar monthly instalments on or about the 15th day of the month (or
other usual payment date for employees) and deposited into a bank account
nominated by you.

 

5.6 Payment of your superannuation entitlements will be in accordance with
applicable legislation and the Company’s policies from time to time.

 

5.7 During your employment there will be ongoing review of your performance.
Your base remuneration may be reviewed annually by the Company. Any increase in
your remuneration is at the sole discretion of the Company.

 

6. Leave entitlements

 

6.1 Your employment will be governed by applicable law from time to time,
currently the National Employment Standards (NES) as set out in the Fair Work
Act 2009 (Cth). If you have any questions about the NES or the Fair Work Act,
please see
http://www.fairwork.gov.au/Employee-entitlements/national-employment-standards.

 

6.2 Your position may also be covered by the terms of an industrial instrument,
including but not limited to a Modern Award. If that is the case, then the terms
of that industrial instrument apply as a matter of law but do not form part of
this employment agreement.



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

 

6.3 You are entitled to leave (e.g. annual leave, personal leave, carers leave,
compassionate leave, parental leave, community service leave and long service
leave) in accordance with the NES. A summary of your entitlements to leave can
be accessed electronically at the link above.

 

6.4 Annual leave must ordinarily be taken at times which do not conflict with
the Company’s operational requirements. The Company will endeavour to
accommodate your preference for the time at which leave is taken. However
generally no more than two weeks’ leave will be taken at any one time unless by
mutual consent. You may be directed to take annual leave during shut down
periods.

 

6.5 You will be entitled to public holidays as proclaimed in Victoria without
loss of pay.

 

7. Confidentiality

 

7.1 During and after your employment, you must keep confidential and not
disclose to any person any information which you obtain in the course of your
employment and which is not available to the public, other than in a manner
expressly authorized by the Company. Such information would include: all
commercial information about the Company, all commercial information about the
business, financial plans, strategy, sales and marketing information, production
techniques, technical information, trade secrets, know-how and other processes.

 

7.2 During and after your employment, you must not use any information which you
obtain in the course of your employment and which is not available to the public
other than in the performance of your duties and for the benefit of the Company
or otherwise in a manner expressly authorized by the Company.

 

7.3 You must:

 

  (a) only use the information obtained by you in the course of your employment
with the Company for the benefit or advantage of the Company and for no other
purpose;

 

  (b) strictly adhere to the Company’s policies in relation to the treatment of
confidential information;

 

  (c) comply with any security measures established by the Company and safeguard
the confidential information from unauthorised access or use;

 

  (d) immediately notify the Company of any suspected or actual unauthorised
use, copying or disclosure of the information, of which you become aware;



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

 

  (e) upon request by the Company and upon termination, return to the Company
all records, documents, computer disks, papers, notes (including copies) and
everything else in your possession or control which contains or records
information of the Company and not retain any copies of such information in any
form; and

 

  (f) during and after your employment, provide assistance reasonably requested
by the Company in relation to any proceedings it may take against any person for
unauthorised use, copying or disclosure of the information.

 

7.4 Your obligations of confidentiality do not extend to information that is
public knowledge (otherwise than as a result of a breach of confidence by any
person) or is required by law to be disclosed.

 

8. Intellectual Property

 

8.1 You must promptly, fully and effectively disclose to the Company or its
nominee either in writing, orally or both (as required by the Company) full
details of any intellectual property or industrial property generated or
conceived by you during your employment (whether or not during business hours
and whether or not before or after the execution of a formal employment
agreement), relating to or connected with any of the matters which have been,
are or may become subject of Company’s business affairs or business and whether
or not capable of statutory protection, including without limitation each and
every invention (whether patentable or not), process, know-how, formula design
(whether registrable or not), trademark or service mark and any copyright
material, trade secret or other confidential information (“Company Intellectual
Property”).

 

8.2 In exchange for the benefits conferred on you by your employment, you:

 

  (a) agree that by virtue of this provision, to the extent permitted by law,
all Company Intellectual Property is the property of the Company or its nominee
and vests in the Company immediately upon creation;

 

  (b) consent to all acts or omissions by the Company in relation to your moral
rights in all copyright works in such Company Intellectual Property; and

 

  (c) consent to the infringement of your moral rights in all copyright works in
such Company Intellectual Property by the Company, its licensees, assignees and
successors in title and any person authorised by the Company at the absolute
discretion of the Company and without reference to you.

 

8.3 You must at the request and expense of the Company without additional
compensation from the Company, sign all such documents (including assignment
deeds) and do all such things as may be necessary to vest, confirm and perfect
and record ownership by the Company or its nominee throughout the world of the
right, title and interest to and in the Company Intellectual Property and to
enable the Company or its nominee to acquire and preserve such rights and to
have the full enjoyment of such intellectual property.



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

 

8.4 You must keep complete written records of everything you invent or develop.
These records belong to the Company and must be at all times retained in your
custody and control at the Company’s premises and must be handed to the Company
on demand.

 

9. Records

 

9.1 The Company owns all documents and records (in any form) relating to the
business of the Company, whether or not prepared by you. On demand by the
Company and in any event at the end of your employment, you must:

 

  (a) deliver to the Company all those documents and records in the your
possession or control; and then

 

  (b) delete all those documents and records held electronically in any medium
in your possession or control.

 

9.2 During and after your employment, you must use and permit to be used those
documents and records for the Company’s benefit only.

 

10. Restraint

 

10.1 You must not during your employment participate, promote, carry on, assist
or otherwise be concerned or interested financially or otherwise, in any
capacity (including as principal, agent, partner, employee, shareholder,
unitholder, director, trustee, beneficiary, financier, consultant or adviser) in
any business or activity which is the same as, or substantially similar to the
business of the Company or its associates, unless the Company otherwise agrees
in writing;

 

10.2 You must not during your employment and or a period of 3 months after
termination of your employment, directly or indirectly, on your own account or
on behalf of any person or entity, anywhere in which the Company or its
associates carries on business:

 

  (a) solicit, canvass, induce or encourage any employee or agent of the Company
or its associates to leave the employment or agency of the Company or such
associates;

 

  (b) solicit, canvass, approach any customer of the Company or its associates
with a view to soliciting the business of that customer; or



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

 

  (c) interfere or seek to interfere with the relationship between the Company
or its associates (on the one hand) and the customers, suppliers and employees
of the Company or its associates (on the other hand).

 

10.3 Notwithstanding this paragraph 10, the Company acknowledges that at the
date of this agreement, you are currently a director of SpeeDx Pty Ltd, Cochlear
Ltd, Vaxxas, Inc., PFM Cornerstone Ltd and other companies as previously advised
to the Company. If the Company requests, you must disclose to the Company all
your outside activities and interests in businesses and companies.

 

10.4 You acknowledge the prohibitions and restrictions contained in this clause
are reasonable in the circumstances and necessary to protect the Company and its
associate’s businesses.

 

10.5 Each of the obligations imposed on you under this clause is a separate and
independent obligation from the other restraint obligations imposed, but they
are cumulative in effect. If any separate provision is unenforceable, illegal or
void, that provision is severed and the other separate provisions remain in
force.

 

10.6 You acknowledge and agree that each of the restraints imposed upon you
under this clause 10 are fair and reasonable and are no greater than is
reasonably necessary to protect the Company.

 

11. Termination

 

11.1 The Company or you may at any time terminate your employment by giving 1
month’s written notice. The Company may choose to make payment in lieu of
notice, or require you to work some of the notice period and pay you in lieu of
working for the balance of the notice period. You agree this is a reasonable
period of notice for termination without cause.

 

11.2 You are entitled to an additional week’s notice if you are over 45 years
old and have completed at least 2 years of continuous service with the employer
on the day the notice of termination is given.

 

11.3 During the notice period, you may be required to perform duties other than
your normal duties or to not attend the workplace for all or part of the notice
period

 

11.5 The Company may at any time terminate your employment without notice for
cause, including if:

 

  (a) you commit any serious or persistent breach of your employment
obligations.

 

  (b) you fail to comply with any reasonable directions of the Company;



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

 

  (c) you are guilty of any serious misconduct or wilful neglect in performing
your duties;

 

  (d) you engage in fraudulent conduct;

 

  (e) in the reasonable opinion of the persons to whom you report, you are
guilty of any dishonesty relating to the affairs of the Company

 

  (f) you are negligent in the performance of your duties;

 

  (g) you work under the influence of drugs or alcohol;

 

  (h) you commit a serious or persistent breach of Company policy;

 

  (i) you are found guilty of an indictable offence; or

 

  (j) you bring the Company into disrepute.

 

11.6 Termination of your employment does not affect in any way your obligations
under clauses 7 to 10 of this letter.

 

11.7 When your employment ends, you must return to the Company all of the
Company’s property in your possession or control.

 

12. General

 

12.1 The terms of employment set out in this document will continue to apply
except to the extent that they are varied, replaced or cancelled by agreement in
writing signed by both parties.

 

12.2 The failure of the Company at any time to insist on performance of any
provision of the terms of employment set out in this document is not a waiver of
its right at any later time to insist on performance of that or any other
provision of this letter.

 

12.3 This letter sets out the entire understanding and agreement between the
parties with respect to the terms and conditions of the employment offered with
the Company.

 

12.4 The interpretation of the agreement constituted by your acceptance of this
offer is governed by the laws of Victoria.

It would be appreciated if you would accept this offer by signing the enclosed
copy of this letter and returning it to me at your earliest convenience.



--------------------------------------------------------------------------------

Universal Biosensors Pty Ltd

ABN 35 098 234 309

 

1 Corporate Avenue

Rowville Victoria 3178

Australia

 

Telephone +61 3 9212 9000

Facsimile +61 3 9212 9099

Email info@universalbiosensors.com

www.universalbiosensors.com

  LOGO [g145408dsp7.jpg]

Yours faithfully,

Marshall Heinberg

Director and Chairman of the Remuneration and Nomination Committee

ACCEPTANCE

I accept this offer:

 

Signed:    /s/ Andrew Leslie Denver               Dated:    February 19, 2016   
            Andrew Leslie Denver     